DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed on 12/09/2019, Claims 1-20have been cancelled, and Claims 21-40 are pending.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Nita (US PGPub 2004/0138570) and Nita-2 (US Patent 5,342,292), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 21 and 30 which recite, inter alia "the tip distal cross-section has a tip distal cross-section area less than a tip proximal cross-section area of the tip proximal cross-section".  The closest prior art of record, Nita (US PGPub 2004/0138570) and Nita-2 (US Patent 5,342,292), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claim 36 which recite, inter alia "the intermediate member having a proximal cross-section with an area less than a distal cross section". The novelty of this invention is the configuration which allows the ultrasound transmission member to be fitted and retained inside the intermediate member in such a way that intermediate member will always hold the proximal portion of the ultrasound member within the catheter body so long as the intermediate member is attached to the catheter body (Paragraphs 0038-0039; Present Application PGPub)
The closest prior arts of record Nita teaches a catheter similar to that of Claims 21, 30, and 36, however Nita and Nita-2 do not disclose that the tip has a tip distal cross-section area 
Because none of the prior art documents of record teach a method of making a catheter as recited in Claims 21, 30, and 36, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 21, 30, and 36 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771